
	
		I
		111th CONGRESS
		2d Session
		H. R. 6010
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Kucinich (for
			 himself, Mr. Conyers,
			 Mr. Filner,
			 Mr. Grijalva,
			 Mr. Stark,
			 Mr. Ellison, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select), and in addition to the Committees on the
			 Judiciary and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the extrajudicial killing of United States
		  citizens, and for other purposes.
	
	
		1.FindingsCongress finds the following:
			(1)On January 27,
			 2010, The Washington Post revealed that United States citizens have been
			 included on lists maintained by the Central Intelligence Agency (CIA) and the
			 Joint Special Operations Command (JSOC) to be assassinated.
			(2)The January 27
			 Washington Post article reported that the JSOC and CIA maintain lists of
			 individuals deemed High Value Targets and High Value
			 Individuals, whom they seek to kill or capture, that the lists
			 currently include United States citizens, and that the President has authorized
			 military operations with the express understanding that a United States citizen
			 may be killed.
			(3)Admiral Dennis C. Blair, then the Director
			 of National Intelligence, in testimony before the House Select Committee on
			 Intelligence on February 3, 2010, confirmed the policy of including United
			 States citizens on such lists, stating that a decision to use lethal
			 force against a U.S. citizen must get special permission before the
			 targeting of a United States citizen can be granted and that being a
			 U.S. citizen will not spare an American from getting assassinated by military
			 or intelligence operatives overseas if the individual is working with
			 terrorists and planning to attack fellow Americans.
			(4)The Obama administration has publicly
			 authorized the extrajudicial killing of Anwar Al-Awlaki, a United States
			 citizen born in New Mexico who is accused of involvement in terrorist
			 organizations abroad, the first confirmed United States citizen to be added to
			 a CIA list of targets for capture or killing.
			(5)According to an
			 article published in The Nation in November 2009, the private security
			 contractor Blackwater Worldwide, now Xe Services, is intimately involved with
			 the targeted assassination programs run by the CIA and JSOC in Pakistan.
			(6)Department of Defense Instruction 1100.22,
			 issued on April 12, 2010, states that “security is inherently governmental” and
			 that the “U.S. Government has exclusive responsibility for discretionary
			 decisions concerning the appropriate, measured use of combat power, including
			 the offensive use of destructive or deadly force on behalf of the United
			 States”, particularly in operations that have virtually no transparency,
			 accountability, or oversight.
			(7)United States
			 Attorney General Eric J. Holder recognized that the Department of Justice has
			 successfully prosecuted many terrorism defendants in Federal courts, stating on
			 Friday, November 13, 2009, that for over two hundred years, our nation
			 has relied on a faithful adherence to the rule of law to bring criminals to
			 justice . . . Once again we will ask our legal system to rise to that
			 challenge, and I am confident it will answer the call with fairness and
			 justice.
			(8)Executive Order
			 12333 (46 Fed. Reg. 59941; relating to United States intelligence activities),
			 issued by President Ronald Reagan in 1981, stated, No person employed by
			 or acting on behalf of the United States Government shall engage in, or
			 conspire to engage in, assassination.
			(9)Executive Order 11905 (41 Fed. Reg. 7703;
			 relating to United States foreign intelligence activities), issued by President
			 Gerald Ford in 1976, stated, No employee of the United States Government
			 shall engage in, or conspire to engage in, political assassination.
			2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)due process of law is a fundamental
			 principle in the United States Constitution, the United States has a commitment
			 to the principles included in the Bill of Rights, and no United States citizen,
			 regardless of location, can be deprived of life, liberty, property,
			 without due process of law, as stated in Article XIV of the
			 Constitution;
			(2)the participation
			 in, or planning of activities, by the United States Government that result in
			 the extrajudicial killing of a United States citizen undermines the rule of law
			 and the moral standing of the United States in the world;
			(3)the United States
			 and other responsible nations have a vital interest in upholding the rule of
			 law;
			(4)the authority
			 granted to the President in the Authorization for Use of Military Force (50
			 U.S.C. 1541 note), following the terrorist attacks of September 11, 2001, is
			 not limitless;
			(5)this authority has
			 been used by the Executive Branch to circumvent the role of Congress as a
			 co-equal branch of Government, to justify holding prisoners indefinitely at
			 Guantanamo Bay, for mass domestic spying on United States citizens in violation
			 of their most basic constitutional rights, and to use lethal force against
			 United States citizens abroad who are believed to participate in terrorist
			 activities absent judicial review;
			(6)the notion that
			 the constitutional rights of one citizen can be revoked to protect the
			 constitutional rights of other citizens should be rejected;
			(7)the use of
			 extrajudicial force against a citizen of the United States that is outside of
			 the internationally recognized battlefields of Iraq and Afghanistan constitutes
			 a violation of the law of armed conflict; and
			(8)it is in the best
			 interest of the United States to respect the rule of law and set the example
			 for upholding the principles of international and domestic law.
			3.Prohibition on
			 the extrajudicial killing of United States citizens
			(a)ProhibitionNo one, including the President, may
			 instruct a person acting within the scope of employment with the United States
			 Government or an agent acting on behalf of the United States Government to
			 engage in, or conspire to engage in, the extrajudicial killing of a United
			 States citizen.
			(b)Report on United
			 States citizens on targeted assassination listsNot later than 7
			 days after the date of the enactment of this Act, the President shall submit to
			 the congressional intelligence committees a report on the identity of each
			 United States citizen that is on the list of the Joint Special Operations
			 Command or the Central Intelligence Agency as high value
			 individuals or high value targets.
			(c)Assurances to
			 CongressNot later than 7
			 days after the date of the enactment of this Act, the President shall submit to
			 the congressional intelligence committees a written assurance that no United
			 States citizens are being added to the list of the Joint Special Operations
			 Command or the Central Intelligence Agency as high value
			 individuals or high value targets.
			(d)DefinitionsIn
			 this section:
				(1)Congressional
			 intelligence committeesThe term congressional intelligence
			 committees means—
					(A)the Permanent
			 Select Committee on Intelligence of the House of Representatives; and
					(B)the Select
			 Committee on Intelligence of the Senate.
					(2)Extrajudicial
			 killingThe term
			 extrajudicial killing—
					(A)means a
			 premeditated and intentional use of lethal force against a United States
			 citizen; and
					(B)does not
			 include—
						(i)the
			 use of lethal force against a United States citizen after a trial and finding
			 of guilt for such citizen by an appropriate tribunal consistent with due
			 process of law;
						(ii)the use of lethal force against a United
			 States citizen who is directly participating in hostilities in a zone of active
			 armed conflict and the United States is a party to such conflict; and
						(iii)the use of lethal force against a United
			 States citizen that is authorized for law enforcement personnel under certain
			 circumstances, including self-defense, defense of others, and enabling the
			 release of hostages.
						
